                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED MINE WORKERS OF AMERICA
INTERNATIONAL UNION and
UNITED MINE WORKERS OF AMERICA,
LOCAL UNION 1702,

            Plaintiffs/Counter-
            Defendants,

v.                                        Civil Action No. 1:18-cv-126
                                                 (Judge Kleeh)

THE MONONGALIA COUNTY COAL COMPANY,

            Defendant/Counter-
            Claimant.


     MEMORANDUM OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR
        SUMMARY JUDGMENT [ECF NO. 12] AND GRANTING DEFENDANT’S
               MOTION FOR SUMMARY JUDGMENT [ECF NO. 11]

       Pending   before   the   Court   are   cross   motions   for   summary

judgment filed by the United Mine Workers of America, International

Union, and the United Mine Workers of America, Local Union 1702

(together, the “Union” or “Plaintiffs”), and the Monongalia County

Coal Company (“Defendant”). For the reasons discussed below, the

Court denies Plaintiffs’ motion and grants Defendant’s motion.

                          I.    PROCEDURAL HISTORY

       On June 4, 2018, Plaintiffs brought this action against

Defendant, seeking to vacate an arbitration award. The Honorable

Irene M. Keeley, United States District Judge, ordered the parties

to submit a joint stipulated record, cross motions for summary

judgment, and response briefs. Defendant filed an Answer and
UMWA V. MCCC                                                        1:18-CV-126

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR
      SUMMARY JUDGMENT [ECF NO. 12] AND GRANTING DEFENDANT’S
             MOTION FOR SUMMARY JUDGMENT [ECF NO. 11]

counterclaim against Plaintiffs. The case was transferred to the

Honorable   Thomas   S.    Kleeh,    United   States       District    Judge,    on

December 1, 2018. The parties have filed their cross motions for

summary judgment, which are now ripe for consideration.

                          II.   FACTUAL BACKGROUND

       Defendant operates the Monongalia County Mine, an underground

coal mine in West Virginia and Pennsylvania. ECF No. 1 at ¶ 4.

Plaintiffs represent Defendant’s bargaining unit employees for

purposes    of   collective     bargaining.     Id.   ¶    3.   The    collective

bargaining agreement that governs this relationship is the 2016

National Bituminous Coal Wage Agreement (“NBCWA”). Id. ¶ 5. The

NBCWA establishes work jurisdiction of union-represented employees

and provides restrictions on Defendant’s ability to contract out

this work. Id. ¶ 6.

       The dispute at issue involves work performed at the Monongalia

County Mine on November 12, 2017. Id. ¶ 9. On that day, Defendant

used    non-bargaining     unit     personnel    to       perform     repair    and

maintenance work at the mine. Id. On December 6, 2017, the Union

filed a grievance, alleging that Defendant violated Article IA of

the NBCWA because the work performed by contractors was reserved

for bargaining unit employees. Id. ¶ 10. The Union sought “lost




                                       2
UMWA V. MCCC                                                   1:18-CV-126

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR
      SUMMARY JUDGMENT [ECF NO. 12] AND GRANTING DEFENDANT’S
             MOTION FOR SUMMARY JUDGMENT [ECF NO. 11]

wages for 11/11/17 and [for] this practice to cease and [to] be

made whole in all ways.” Id.

     On   February   8,    2018,   the   parties   had   a   hearing   before

Arbitrator William A. Babiskin (the “Arbitrator”). Id. ¶               11. In

his award, the Arbitrator discusses general principles of contract

interpretation. ECF No. 1-1 at 3–4. He also discusses, generally,

that employers retain managerial rights under the NBCWA, including

the right to schedule work. Id. at 4. The Arbitrator found that

because there was no monetary loss by the grievants, “there [was]

nothing to be remedied” and, therefore, denied the grievance. Id.

at 6. The Arbitrator chose not to address the substantive issue of

whether a violation occurred, finding it unnecessary because the

lack of monetary loss meant that there would be no award. Id. at

5. Specifically, the Arbitrator wrote that he “strongly believe[s]

in the principle of ‘no harm, no foul,’” and that “[i]t is not

necessary to decide the issues raised by the parties as there was

no financial loss to the employees in this case.” Id.

                          III. STANDARD OF REVIEW

     Summary judgment is appropriate if “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). The movant

“bears the initial responsibility of informing the district court


                                     3
UMWA V. MCCC                                                        1:18-CV-126

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR
      SUMMARY JUDGMENT [ECF NO. 12] AND GRANTING DEFENDANT’S
             MOTION FOR SUMMARY JUDGMENT [ECF NO. 11]

of the basis for its motion, and identifying those portions of

‘the   pleadings,      depositions,    answers      to   interrogatories,     and

admissions on file, together with the affidavits, if any,’ which

it believes demonstrate the absence of a genuine issue of material

fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The

nonmoving party must “make a sufficient showing on an essential

element of its case with respect to which it has the burden of

proof.” Id. at 317–18. Summary judgment is proper “[w]here the

record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there [being] no ‘genuine issue for

trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986).

                             IV.    GOVERNING LAW

       This Court may review labor arbitrators’ decisions under

Section 301 of the Labor Management Relations Act of 1947, 29

U.S.C. § 185, but this power of review is “extremely limited.”

Cannelton Indus., Inc. v. Dist. 17, UMWA, 951 F.2d 591, 593 (4th

Cir.   1991).   This    is   because    “[t]he     parties    to    a   collective

bargaining      agreement          bargained       for      the     arbitrator’s

interpretation, and ‘so far as the arbitrator’s decision concerns

construction    of     the   contract,       the   courts    have   no    business

overruling him because their interpretation . . . is different


                                         4
UMWA V. MCCC                                                   1:18-CV-126

    MEMORANDUM OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR
       SUMMARY JUDGMENT [ECF NO. 12] AND GRANTING DEFENDANT’S
              MOTION FOR SUMMARY JUDGMENT [ECF NO. 11]

from his.’” Island Creek Coal Co. v. Dist. 28, UMWA, 29 F.3d 126,

129 (4th Cir. 1994) (citing United Steelworkers of America v.

Enterprise Wheel & Car Corp., 363 U.S. 593, 599 (1960)). The

Supreme Court of the United States, in the “Steelworkers Trilogy,” 1

has “emphasized that federal courts should refuse to review the

merits of an arbitration award under a collective bargaining

agreement.” Mutual Mining, Inc. v. Dist. 17, UMWA, 47 F.3d 1165,

at *2 (4th Cir. 1995) (unpublished). Both an arbitrator’s findings

of fact and interpretation of the law are accorded great deference.

Upshur Coals Corp. v. UMWA, Dist. 31, 933 F.2d 225, 229 (4th Cir.

1991).    In    addition,   “[t]he    selection   of   remedies     is   almost

exclusively within the arbitrator’s domain.” Cannelton, 951 F.2d

at 593–54 (citing United Paperworkers Int’l Union v. Misco, 484

U.S. 29 (1987)).

      Still, there are some limitations on arbitration awards. The

award “must draw its essence from the contract and cannot simply

reflect   the    arbitrator’s   own    notions    of   industrial   justice.”

Misco, 484 U.S. at 38. In addition, an arbitrator may not “impose

a punitive award or punitive damages” unless a provision in the


1 The Steelworkers Trilogy includes the following cases: United
Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S.
593 (1960); United Steelworkers of America v. Warrior & Gulf
Navigation Co., 363 U.S. 574 (1960); and United Steelworkers of
America v. American Mfg. Co., 363 U.S. 564 (1960).
                                       5
UMWA V. MCCC                                                                     1:18-CV-126

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR
      SUMMARY JUDGMENT [ECF NO. 12] AND GRANTING DEFENDANT’S
             MOTION FOR SUMMARY JUDGMENT [ECF NO. 11]

collective bargaining agreement provides for them. Island Creek,

29 F.3d at 129 (citing Cannelton, 951 F.2d at 594). In deciding

whether an award is punitive or whether it draws its essence from

the agreement, courts should be mindful that arbitrators “need not

give    their     reasons     for    an    award,”         but    courts         may   rely   on

arbitrators’ reasoning to determine whether the arbitrator has

applied “his own brand of industrial justice.” Cannelton, 951 F.2d

at 594.

       In reviewing arbitration awards, courts “must be concerned

not    to   broaden    the     scope      of    judicial         review     of    arbitration

decisions nor to lengthen a process that is intended to resolve

labor disputes quickly.” Id. at 595; see also Upshur Coals Corp.,

933 F.2d at 231 (writing that “[l]abor arbitration serves the

important     goal    of     providing         swift   resolution           to    contractual

disputes”).       “[A]s     long     as    the      arbitrator         is   even       arguably

construing or applying the contract and acting within the scope of

his authority, that a court is convinced he committed serious error

does not suffice to overturn his decision.” Dist. 30, UMWA v.

Agipcoal     USA,     Inc.,    889     F.2d        1087,    at    *2    (6th      Cir.      1989)

(unpublished) (citing Misco, 484 U.S. at 38).

       As   the   Fourth      Circuit     has      written,       “Above     all,      we   must

determine only whether the arbitrator did his job — not whether he


                                               6
UMWA V. MCCC                                                            1:18-CV-126

     MEMORANDUM OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR
        SUMMARY JUDGMENT [ECF NO. 12] AND GRANTING DEFENDANT’S
               MOTION FOR SUMMARY JUDGMENT [ECF NO. 11]

did it well, correctly, or reasonably, but simply whether he did

it.” Mountaineer Gas Co. v. Oil, Chem. & Atomic Workers Int’l

Union, 76 F.3d 606, 608 (4th Cir. 1996). In this determination,

the Court considers “(1) the arbitrator’s role as defined by the

CBA; (2) whether the award ignored the plain language of the CBA;

and (3) whether the arbitrator’s discretion in formulating the

award comported with the essence of the CBA’s proscribed limits.”

Id.   Furthermore,      “the   arbitrator       must   take     into    account     any

existing common law of the particular plant or industry, for it is

an integral part of the contract.” Norfolk Shipbuilding & Drydock

Corp. v. Local No. 684, 671 F.2d 797, 799–800 (4th Cir. 1982). The

common law, as described above, does not allow the arbitrator to

impose    punitive   damages     unless       they   are     provided   for    in   the

agreement. See Cannelton, 951 F.2d at 594).

                                  V.      ANALYSIS

A.     The Parties’ Contentions

       Plaintiffs argue that the arbitration award fails to draw its

essence    from   the   NBCWA.   They     believe      the    Arbitrator      did   not

consider the evidence and arguments presented by the parties and

ignored the issues presented, including, mainly, whether there was

a violation. Furthermore, they argue, the principle of “no harm,

no foul,” which the Arbitrator cited, appears nowhere in the NBCWA.


                                          7
UMWA V. MCCC                                                 1:18-CV-126

     MEMORANDUM OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR
        SUMMARY JUDGMENT [ECF NO. 12] AND GRANTING DEFENDANT’S
               MOTION FOR SUMMARY JUDGMENT [ECF NO. 11]

Plaintiffs point out that the Arbitrator did not cite to, analyze,

or reference any of the grievance settlements or arbitration

decisions that were submitted to him for review. They believe the

Arbitrator exceeded his authority by applying a non-contractual

standard to the dispute and applying his own notions of industrial

justice.

       Defendant argues that the award should be upheld because it

draws its essence from the NBCWA. The NBCWA, it argues, does not

provide for punitive damages, and the grievants did not suffer

economic loss, so no monetary award is appropriate. Defendant

believes the “no harm, no foul” phrase is simply an informal

restatement of this concept. Defendant argues that the NBCWA

requires only that an arbitrator “conduct a hearing, . . . hear

testimony,     receive   evidence,   and   consider   arguments”    before

rendering a decision. The Arbitrator, Defendant argues, complied

with these requirements.

B.     Review of the Arbitrator’s Award

       This   Court   recognizes     its   limited    role   in    deciding

arbitration disputes. As discussed above, an arbitration award is

entitled to great deference. Plaintiffs’ concern with the award’s

“no harm, no foul” language is misplaced. First, Plaintiffs ignore

the Award’s summary of applicable doctrine. Second, the NBCWA


                                     8
UMWA V. MCCC                                                  1:18-CV-126

    MEMORANDUM OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR
       SUMMARY JUDGMENT [ECF NO. 12] AND GRANTING DEFENDANT’S
              MOTION FOR SUMMARY JUDGMENT [ECF NO. 11]

incorporates the common law rule 2 that monetary awards in the

absence of compensatory damages are improper. While it is true

that “no harm, no foul” does not appear in the NBCWA, and the Court

is inclined to agree that the Arbitrator could have used more

artful   language,   the   language   used   was   clearly   an   effort   to

summarize long-standing applicable law. The NBCWA does not provide

for punitive damages. Thus, the Arbitrator analyzed the contract

itself, applied long-standing legal principles, and did not apply

his own brand of industrial justice.

     Further, Plaintiffs’ reliance on Monongalia County Coal Co.

v. UMWA, 234 F.Supp.3d 797 (N.D.W. Va. 2017), is unpersuasive. In

that case, the Court analyzed the arbitrator’s decision whether

the work at issue was “construction” work or “repair” work. If

construction, the Company could have contracted out the work, but

if repair, it could not (aside from limited exceptions). The Court

ultimately found that the arbitrator misapplied prior arbitral

decisions and incorrectly classified the work. Further, the Court

found that it was not necessary to calculate damages but noted

that had the work been repair work, the damages drew their essence

from the contract. To the contrary, here, the Court is not being



2 As discussed above, the common law is an “integral part of the
contract.” Norfolk, 671 F.2d at 799–800.
                                      9
UMWA V. MCCC                                                        1:18-CV-126

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR
      SUMMARY JUDGMENT [ECF NO. 12] AND GRANTING DEFENDANT’S
             MOTION FOR SUMMARY JUDGMENT [ECF NO. 11]

asked to find that the Arbitrator incorrectly classified the work

at issue. In the same vein, the Court has not been asked to analyze

the calculation of damages because the Arbitrator did not award

any. Therefore, the two cases, while involving the same parties,

involve different issues, and Plaintiffs have overly relied on the

earlier decision in crafting an argument here.

     The Arbitrator here did not ignore issues or fail to undertake

analysis.    To   the   contrary,     the     award    outlines     the   issues,

summarizes     the   evidence   and     the    record,     and    provides    the

Arbitrator’s findings. The Court’s role is to decide whether the

Arbitrator did his job, not whether he did it well or whether the

Court would have done it differently. See Mountaineer Gas, 76 F.3d

at 608. Stating the governing law broadly, there is no doubt that

the Arbitrator was “arguably” applying the contract. See Misco,

484 U.S. at 38. The arbitration award issued here is entitled to

significant deference, and the Court will not substitute its own

judgment based on Plaintiffs’ preference for an arbitration award

with a less-casual statement of a long-standing legal principle.

                             VI.    CONCLUSION

     For    the   reasons   discussed      above,     Plaintiffs’    Motion   for

Summary Judgment is DENIED [ECF No. 12], and Defendant’s Motion

for Summary Judgment is GRANTED [ECF No. 11]. The arbitration award


                                      10
UMWA V. MCCC                                          1:18-CV-126

   MEMORANDUM OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR
      SUMMARY JUDGMENT [ECF NO. 12] AND GRANTING DEFENDANT’S
             MOTION FOR SUMMARY JUDGMENT [ECF NO. 11]

is CONFIRMED. It is further ORDERED that this action be and hereby

is DISMISSED WITH PREJUDICE and STRICKEN from the active docket of

the Court.

     It is so ORDERED.

     The Clerk is directed to transmit copies of this memorandum

opinion and order to counsel of record.

     DATED: August 8, 2019


                                    ___________________________
                                    THOMAS S. KLEEH
                                    UNITED STATES DISTRICT JUDGE




                               11
